Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 24, 2017

                                       No. 04-17-00302-CR

                                       Robert Len WHITE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR10291
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        After the reporter’s record was filed in this case, Appellant moved this court to remand
this cause to the trial court for it to decide how to correct the reporter’s record. See TEX. R. APP.
P. 34.6(e)(2).
        Appellant alleges that for State’s Exhibit No. 3—a video recording that the State asserts
shows Appellant waiving his Miranda rights and confessing to aggravated sexual assault of the
child complainant—crucial portions are inaudible.              See id. R. 34.6(f)(2) (addressing
circumstances where “a significant portion of the [proceedings’] recording has been lost or
destroyed or is inaudible”). The recording was introduced and admitted at a pretrial hearing on
Appellant’s motion to suppress evidence. Appellant asks this court to “submit the dispute to the
trial court for resolution.” See id. R. 34.6(e)(3) (“Correction After Filing in Appellate Court”).
        The State responds that “Rule 34.6(f) is inapplicable because no portion of the reporter’s
record has been lost or destroyed in this case.” The State asserts that “the exhibit filed with the
reporter’s record is the same exhibit admitted and relied upon by the trial court in this case.” The
State asks this court to deny Appellant’s motion to supplement the appellate record with a
transcript of the exhibit “[b]ecause the transcript was not provided to the trial court nor
introduced at the hearing.”
       We agree with the State. “Appellant’s claim that certain portions of the audio of
[A]ppellant’s recorded statement to the police are inaudible does not mean that these portions of
the court reporter’s record are ‘lost or destroyed’ for purposes of Rule 34.6(f).” Lucio v. State,
351 S.W.3d 878, 892 (Tex. Crim. App. 2011). The court reporter certified that the recorded
statement filed as part of the appellate record in this appeal is a “true and complete duplicate[] of
the original exhibit[] . . . offered into evidence during the pretrial” hearing. Despite any
allegedly inaudible portions of the recording, the appellate record as presently constituted
contains the recording that the trial court admitted and considered.
       Appellant’s motion to supplement the record or to direct the trial court to resolve this
dispute is DENIED. See TEX. R. APP. P. 34.6(f); Lucio, 351 S.W.3d at 892.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court